UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2390


In re: TRAVIS WILKINS,

                    Petitioner.



                         On Petition for Writ of Habeas Corpus.


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Travis Wilkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Wilkins, a North Carolina state prisoner, has filed in this court a petition for

an original writ of habeas corpus. Wilkins alleges that he is being held in pretrial custody

in violation of the United States Constitution, and seeks immediate release and dismissal

of the charges against him. This court ordinarily declines to entertain original habeas

corpus petitions under 28 U.S.C. § 2241 (2012), and this case provides no reason to

depart from this practice. Moreover, we find that the interest of justice would not be

served by transferring the case to the district court, see 28 U.S.C. §§ 1631, 2241(b)

(2012), as Wilkins has filed a similar petition in the district court.        See Wilkins v.

Harrison, No. 05:18-hc-02005-FL (E.D.N.C.). Accordingly, we deny leave to proceed in

forma pauperis and dismiss Wilkins’ petition. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                    PETITION DISMISSED




                                              2